IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Borough of Ellwood City,                :
Lawrence County, Pennsylvania,          :
                 Appellant              :
                                        :   No. 985 C.D. 2016
            v.                          :
                                        :   Argued: April 6, 2017
Heraeus Electro-Nite Co., LLC           :


BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE ANNE E. COVEY, Judge


OPINION BY
JUDGE McCULLOUGH                                              FILED: July 25, 2017


            The Borough of Ellwood City (Borough) appeals from a decision of the
Court of Common Pleas of Lawrence County (trial court) granting a motion for
judgment on the pleadings filed by Heraeus Electro-Nite Co., LLC (Heraeus). Upon
review, we affirm.


                           Facts and Procedural History
            Pursuant to its codified ordinance concerning the sale of electric energy
and power, the Borough is owner and operator of an independent electrical power
system that provides electricity within its municipal town limits.         Municipal
supplying of electricity and electric service is authorized by sections 24A02 and
24A03 of the Borough Code, 8 Pa.C.S. §§24A02, 24A03. The Borough adopted an
ordinance codified and designed to regulate the operation and sale of electricity and
electric service within its boundaries. (Reproduced Record (R.R.) at 64-66.)
              Heraeus operated a plant within the Borough’s town limits and was an
eighteen-year industrial customer of the electric utility. On an unspecified date,
lightning struck one of the Borough’s metering current transformers, rendering it
inoperable.    When the Borough sent a crew to repair the metering current
transformer, the crew discovered problems with the meters which supposedly caused
Heraeus to have been underbilled for electricity and electric service for seventeen
years. (Borough’s Reply to New Matter, ¶¶33, 38-40; R.R. at 71, 73.)
              At some point in 2014, the Borough approached Heraeus about the
alleged underbilling based upon the problems with the meters. In October through
December of 2014, the Borough and Heraeus met and discussed the accuracy of the
Borough’s billing. (Heraeus’ New Matter at ¶¶21-35 and Borough’s Reply to New
Matter, ¶14; R.R. at 23-27, 68-69.)
              On January 20, 2015, the Borough filed a “Municipal Claim for
Assessment of Charges for Municipal Services Renderered [sic],” requesting a
municipal lien against Heraeus in the sum of $975,456.52. A judgment in the nature
of a municipal lien for this amount was entered that same date. (R.R. at 4-9.) The
lien alleged, “The Borough of Ellwood City supplied municipal services, namely
electricity, to the within property of the Defendant Owner from October 2010 through
September 2014.” (R.R. at 6.)
              The Borough claimed that there was “a huge error” in calculating what
Heraeus owed the Borough for electricity and electric service, alleging it billed
Heraeus for only about twenty percent of what was actually supplied. (Borough’s
Reply to New Matter, ¶¶19, 33; R.R. at 69, 71.) The Borough admitted that Heraeus
had paid the Borough’s monthly electric bills from September 1997, through
September 2014, and further noted that “Heraeus voluntarily executed a ‘Request for



                                         2
Electrical Service’ in November 1996, which was accepted by the [B]orough.”
(Borough’s Answers to Requests for Admission, Nos. 7 and 3, respectively; R.R. at
148-49.) The Borough also confirmed its own codified ordinance required a “written
application accepted by the Borough, or other form of contract” before “electricity
may be supplied to a customer.” (Borough’s Answers to Requests for Admission,
Nos. 2-3; R.R. at 148.)
             On February 3, 2015, Heraeus filed a notice to issue writ of scire facias.
On February 11, 2015, the Borough issued the writ, and Heraeus filed its affidavit of
defense, answer, new matter, and counterclaim on February 27, 2015. Heraeus’
counterclaim was a request for declaratory judgment. The Borough filed a reply to
new matter and counterclaim on March 19, 2015. Heraeus also conducted limited
discovery, including a request for admissions served on the Borough.
             After receiving the response to its request for admissions, Heraeus filed
a motion for judgment on the pleadings, alleging that entry of the municipal lien was
improper because the Borough’s ordinance does not permit it to “back-bill,” that is, to
bill for prior undercharges for the electricity and electric service provided to Heraeus.
The Borough argued that the municipal lien was appropriate because it had “made a
huge error” in calculating the electricity used by Heraeus. The Borough also moved
to amend its lien to reflect additional calculations of its lien, raising the total amount
of the lien to $1,327,179.48. (R.R. at 251-52.)
             On May 18, 2015, the trial court issued an opinion and order granting
Heraeus’ motion for judgment on the pleadings on two grounds: (1) the Borough’s
own ordinance precludes it from back-billing, and (2) “the lien here should be struck
also because the Borough did not lawfully impose the lien on the property initially




                                            3
since imposition of the lien was based upon an agreement.”1 (Trial court op. at 8-10.)
Because the trial court struck Borough’s municipal claims, it did not reach Borough’s
motion to amend its lien.
               On appeal to this Court,2 Borough makes two arguments: (1) the trial
court erred in determining that Borough’s ordinances precluded back-billing, and, (2)
the trial court erred in determining that a municipal lien may not be imposed because
the basis of the lien was statutory and not contractual.3




       1
         Although the trial court addressed Pennsylvania utility regulations in passing, neither party
cited these regulations in their briefs or oral arguments. (Trial court op. at 6.) These regulations
discuss how the Commonwealth regulates “Previously Unbilled Utility Service.” 52 Pa. Code
§52.264.

       2
         “The standard of review of a grant of a motion for judgment on the pleadings is limited”
and the judgment will be affirmed “where, on the facts averred, the law says with certainty that no
recovery is possible.” In Re Weidner, 938 A.2d 354, 358 (Pa. 2006). The scope of review is
plenary. Id.

       3
           Heraeus impliedly seeks to dismiss the appeal on the basis of a defective brief. (Heraeus’
brief at 13 n.5.) It never formally moved to quash Borough’s appeal but noted that Borough’s brief
included no citations or references to the reproduced record it filed. When Borough filed its first
brief, it was rejected by this Court for failure to comply with Pa. R.A.P. 124(a)(4). Borough filed a
second brief, and Heraeus challenges the Borough’s second brief, which is difficult to follow
because of the frequently opaque references to parts of the reproduced record (with no specific
references and no page numbers) along with some representations outside the record altogether.
The case cited by Heraeus, however, involved even more serious and more pervasive violations on
the requirements for a brief under Pa. R.A.P. 2101. Kochan v. Department of Transportation,
Bureau of Driver Licensing, 768 A.2d 1186, 1188 (Pa. Cmwlth. 2001). Accordingly, this Court
declines to quash or dismiss the Borough’s appeal on these grounds.




                                                  4
                                       Discussion
                         Borough’s Attempt at Back-Billing
              Section 24A02(d) of the Borough Code specifically provides, “No
person, partnership or corporation may introduce electric current for light, heat, or
power purposes, without the consent of the [borough] council, into the limits of any
borough that is furnishing electric current to its inhabitants.” 8 Pa.C.S. §24A02(d).
In other words, if a municipality provides the electrical utility service within its
boundaries, it is either the exclusive provider of electric service or has the only
authority to approve such. A municipality such as the Borough may then enact its
own ordinance to regulate the provision of electric service to its inhabitants and
businesses.
              The Borough urges this Court to construe its own ordinance the same
way Pennsylvania courts interpret statutes enacted by the legislature, citing Mann v.
Lower Makefield, Ltd., 634 A.2d 768 (Pa. Cmwlth. 1993). The Borough argues that
its ordinance would effect an absurd result if the Borough is not allowed to rectify
under-billing an industrial consumer by eighty percent. In Mann, this Court affirmed
the striking of a condition to a special exception granted by a zoning hearing board
because the condition would have contravened the residential nature of the
neighborhood. Citing the Statutory Construction Act (Act), this Court concluded that
“[a]n ordinance, like a statute, must be construed, if possible, to give effect to all its
provisions” [alluding to 1 Pa.C.S. §1921(a)] and, “[i]nterpretation of an ordinance
which produces an absurd result is contrary to the rules of statutory construction,”
specifically citing section 1922(1) of the Act, dealing with presumptions. 1 Pa.C.S.
§1922(1). Mann, 634 A.2d at 771-72. See also Township of Marple v. Lynam, 30
A.2d 208, 209 (Pa. Super. 1943).



                                            5
             Section 1921(b) of the Act also provides, “When the words of a statute
are clear and free from all ambiguity, the letter of it is not to be disregarded under the
pretext of pursuing its spirit.” 1 Pa.C.S. §1921(b). That rule of statutory construction
was applied to interpretation of local ordinances by this Court in Lucia v. Zoning
Hearing Board of Upper St. Clair Township, 437 A.2d 1294, 1295 (Pa. Cmwlth.
1981). There, the landowner requested an extension of his conditional use permit,
and, when that was denied, he appealed. The trial court affirmed, as did this Court,
applying the Act to local ordinances and holding that the board “could not prevent the
automatic expiration of the permit.” Id.
             There are two provisions of the Borough ordinance at issue here. First,
section 1046.02(a), which addresses the requirements for providing service, states:

             Written Application or Contract Required. A written
             application accepted by the Borough, or other form of
             contract, as well as a copy of the deed showing ownership
             of the property, will be required from each new customer
             before electric service is supplied, setting the conditions
             under which service is to be supplied and subjecting the
             customer to the Borough’s rules and regulations. This shall
             apply whether the supply of service involves a new
             installation, the re-establishment of service which has been
             previously, a change in the class of service or a change in
             the customer’s name. The Borough may, where unusual
             circumstances prevail and as a convenience to the customer,
             institute service pending the formal application [Emphasis
             supplied].
(R.R. at 247.)
             The second pertinent provision, section 1046.43(b), addresses billing and
states as follows:

             Billing Changes. Where, as a result of an investigation
             made at a customer’s request, or by routine inspection,


                                            6
             demands are reassessed or redetermined, or a power factor
             is recomputed or remeasured, or the customer is found to be
             on an improper rate, the change of billing to the new
             demand or power factor, or to the proper rate, will apply to
             the bill for the month during which the investigation is
             made and each month thereafter [Emphasis supplied].
(R.R. at 224.)
             Section 1046.02(a) states that a written application is required “from
each new customer before electric service is to be supplied . . . .” ( R.R. at 247.)
Such a written application was the basis for the start and continuation of utility
service to Heraeus through the time in dispute, September of 2014. Hence, it is clear
that any electricity or electric service provided to Heraeus by the Borough was the
result of “[a] written application” for service that was “accepted by the Borough.”
(Section 1046.02(a) of the Ordinance; R.R. at 247.)
             Section 1046.43(b) of the Borough’s ordinance specifically provides that
“the change of billing to. . . the proper rate, will apply to the bill for the month
during which the investigation is made and each month thereafter.” (R.R. at 224.)
According to the Borough’s ordinance, only current and future adjustments to a
customer’s electricity bill due to a billing error are permitted. The trial court’s
analysis on this issue was sound:

                 It is clear that [Heraeus] took part in no wrongdoing in the
                 billing of charges. Rather, [Heraeus] timely made electric
                 bill payments to the Borough as [Heraeus] was billed . . . .
                 Now, the Borough is attempting to, however one may
                 define it, reassess, remeasure or redetermine either
                 demand, power factors, rates, meter multipliers,
                 transformer ratios and/or metering potential. In any
                 regard, the Court can only conclude that in essence, the
                 Borough is attempting to make a change in billing.
(Trial court op. at 7-8.)


                                            7
             The trial court held that section 1046.43(b) is clear and free from
ambiguity; it allows prospective changes only, not retroactive changes, which means
no back-billing for the amounts allegedly under-billed by the Borough for the four
years in question. Specifically, the trial court held:

             [T]he Court does not accept the Borough’s position that
             Section 1046.43 of the Ellwood City Ordinances applies
             only to billing changes, not billing errors. It is clear that the
             Defendant took part in no wrongdoing in the billing of
             charges. Rather, the Defendant timely made electric bill
             payments to the Borough as the Defendant was billed . .
             Now, the Borough is attempting to, however one may
             define it, reassess, remeasure or redetermine either demand,
             power factors, rates, meter multipliers, transformer ratios
             and/or metering potential. In any regard, the Court can only
             conclude that in essence, the Borough is attempting to make
             a change in billing.
(Trial court op. at 7-8.)
             Heraeus argues that the opinion of the trial court reflected a plain
reading of section 1046.43(b) of the ordinance.          We agree.     As the trial court
concluded, “the Borough is attempting to make a change in billing. As a result,
application of section 1046.43(b) of the Ellwood City Ordinance is triggered. The
section clearly does not permit the Borough to change a past bill and back-bill for it.”
(Trial court op. at 8.) The mandate of this section of the ordinance is clear: any
“change in billing . . . will apply to the bill for the month during which the
investigation is made and each month thereafter.” (R.R. at 224.)
             The trial court properly applied the Borough’s ordinance in denying it
any relief as a matter of law.


       Contractual Nature of Relationship Between Borough and Heraeus


                                            8
                The Borough argues that the trial court erred in striking its municipal
lien on the basis that there existed a contractual relationship between the parties when
in fact the basis for the provider-customer relationship here is statutory rather than
contractual. In other words, the Borough states that when Heraeus established a
business within the Borough, it was required by statute to use the electric energy the
Borough supplied and there was no voluntary agreement between the parties. The
Borough cites section 24A02 of the Borough Code, which, as noted above,
specifically authorizes a borough to supply electric power and which further provides,
in pertinent part, that:

                (d) Consent of borough to supply electricity. - No person,
                partnership or corporation may introduce electric current
                for light, heat or power purposes, without the consent of the
                council, into the limits of any borough that is furnishing
                electric current to its inhabitants.
8 Pa.C.S. §24A02(d).
                The trial court rejected the Borough’s argument in this regard,
concluding that the lien was not lawfully imposed under section 3(a)(1) of the
Municipal Claims and Tax Liens Act (Municipal Claims Act).4 Section 3(a)(1)
provides authorization for liens on property within a municipality for “[a]ll
municipal claims, municipal liens, taxes, tax claims and tax liens which may hereafter
be lawfully imposed or assessed on any property in this Commonwealth . . . .” 53
P.S. §7106(a)(1) (emphasis added). The trial court also relied on this Court’s
decision in Township of Summit v. Property Located at Vacant Land in Summit
Township, 92 A.3d 121 (Pa. Cmwlth. 2014) (Summit), for support.



       4
           Act of May 16, 1923, P.L. 207, as amended, 53 P.S. §7106(a)(1).



                                                  9
             In Summit, a township sought to impose a lien against property for a
portion of the cost of sanitary sewer line improvements, public water line
improvements, storm water drainage, and road construction. The township and the
owners had previously executed a “Plot of Survey” laying out the properties in
question and obligations of the parties for the development. Id. at 124. Although this
Court did not find that the Plot of Survey amounted to a contractual obligation among
the parties but simply confirmed a dedication of land, we rejected the authority of a
municipality to impose a municipal lien based on a contractual relationship between
the local government and the other party. Id. at 128-29. In reviewing the Municipal
Claims Act, this Court stated that the prerequisite for a municipal lien is a unilateral
“government action, and does not encompass a voluntary agreement or promise to
pay.” Id. at 127 (citing section 3(a) of the Municipal Claims Act). We held that
municipal liens “do not rest on any agreement or specific assent of the owner of the
land charged with the burden.” Id. (citing In re Scranton Sewer, 62 A. 173, 174 (Pa.
1905)).
             In other words, according to this Court in Summit, the Municipal Claims
Act requires “that the municipal claim must be ‘lawfully imposed or assessed’ on the
property,” and that a contractual dispute, by its very nature, “cannot become a lien on
the property by operation of law, regardless of whether the municipality has a valid
cause of action for that claim.” Summit, 92 A.3d at 127-28; see also section 3(a)(1)
of the Municipal Claims Act.       Accordingly, under the reasoning in Summit, a
municipal lien that is premised on a contractual arrangement is precluded.
             The Borough argues that the trial court’s reliance on Summit is
misplaced because that case is distinguishable from the present matter. Specifically,
the Borough argues, “[i]n Summit, the property owners were denied a necessary



                                          10
notice which would have allowed an appeal process.              Here, the Appellee was
assessed a lien for electricity that it used, was not charged for, and did not pay.”
(Borough’s brief at 22.) The Borough notes that Pennsylvania appellate courts have
consistently held that a municipality has a statutory right to enter a lien against
properties for unpaid utilities and that such liens are authorized by the Municipal
Claims Act. (Borough’s brief at 22.)
             The Borough relies on two cases for support, City of Philadelphia v.
Northwest Textile Mills, Inc., 149 A.2d 60 (Pa. 1959), and Lord v. Borough of
Pottstown, 205 B.R. 48 (Bankr. E.D. Pa. 1997). However, these cases are inapposite,
as both cases involved liens for currently delinquent water bills, and did not involve
the type of lien at issue here that was based on contractual provisions and effectively
resulted in back-billing or a recalculation of prior billing.
             In Northwest Textile Mills, the city proceeded against a property owner
and landlord after it had reached an agreement with the tenants. The city entered a
lien, and the property owner required the city to issue an amended writ of scire
facias, to which the property owners filed an affidavit of defense and a counterclaim.
The city filed a motion for judgment along with preliminary objections, both of which
were granted by the trial court. On direct appeal to our Supreme Court, it upheld a
statutory lien for currently delinquent water and sewer rents. The Court rejected the
property owner’s argument, and affirmed the lien.
             In Lord, the owners were chapter 13 debtors who owned between 45 and
50 low-income residential rental units. The borough filed a proof of claim for unpaid
water utility bills (not any municipal or other statutory lien). The debtors objected to
the claim but the bankruptcy court allowed the claim in full. The debtors filed a




                                            11
motion for reconsideration, which was denied. On appeal to the district court, it
affirmed the liability of the debtor for the unpaid current water charges.
              Heraeus is not disputing the general right of a municipality to apply a
lien for unpaid utility bills; rather, it contests the right to enter a lien when the basis of
legal liability is contractual and, hence, is not “lawfully imposed or assessed.”
Summit, 92 A.3d at 127-28. Heraeus responds further that the “Borough fails to cite
even a single decision — either state or federal from any jurisdiction — in which a
dispute over electricity bills was held to be a valid basis for a municipal lien.”
(Heraeus’ brief at 25-26) (emphasis in original).
              To the contrary, Heraeus contends that the dispute here arose from a
contract that it voluntarily entered into with the Borough and, hence, the trial court’s
reliance on Summit was proper. Indeed, Heraeus cites our statement in Summit that
“[a] claim based on contract or promissory estoppel, rather than statutory authority,
does not satisfy [section 3(a)(1) of the Municipal Claims Act].” 92 A.3d at
127. Heraeus also points out that the Borough admitted in a response to its requests
for admission that the Borough’s “demand to Heraeus for payment of alleged
electricity undercharges arises from a contractual arrangement between the parties
for the supply of electricity.” (R.R. at 240)(emphasis added). Further, Heraeus notes
that section 1046.02(a) of the Borough’s ordinance provides additional support for a
finding of a contractual relationship between the parties, wherein it states that “[a]
written application accepted by the Borough, or other form of contract . . . will be
required from each new customer before electric service is supplied, setting the
conditions under which service is to be supplied and subjecting the customer to the
Borough’s rules and regulations.” (Heraeus’ brief at 23)(emphasis in original).




                                             12
             Contrary to the Borough’s argument, the lien in this case was not
imposed based upon any statutory authority. Rather, the record supports the trial
court’s finding that the lien was imposed based upon an agreement/contract between
the parties. As a result, we agree with the trial court and Heraeus that the lien was not
lawfully imposed under section 3(a)(1) of the Municipal Claims Act and, hence, the
trial court’s reliance on Summit was proper.

                                      Conclusion
             Based on the above, the trial court found that back-billing was not
allowed by the Borough’s ordinances and further, that the lien was based upon an
agreement with the Borough, contrary to the Municipal Claims Act as amplified in
Summit. We discern no error on the part of the trial court in granting Heraeus’
motion for judgment on the pleadings and striking the lien, as there is no evidence,
admission, or other matter of record allowing imposition of a municipal lien for back-
billing or for any other claim based upon any contractual understanding.
             Accordingly, the trial court’s order is affirmed.


                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge




                                           13
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Borough of Ellwood City,             :
Lawrence County, Pennsylvania,       :
                 Appellant           :
                                     :    No. 985 C.D. 2016
           v.                        :
                                     :
Heraeus Electro-Nite Co., LLC        :


                                  ORDER


           AND NOW, this 25th day of July, 2017, the order of the Court of
Common Pleas of Lawrence County dated May 18, 2016, is hereby affirmed.




                                         ________________________________
                                         PATRICIA A. McCULLOUGH, Judge